El Juez Asociado Sb. Feanco Soto,
emitió la opinión del tribunal.
Este es un caso de desahucio en donde el demandante alega que es dueño de una finca rústica de 40,018 metros cuadrados, ubicada en el barrio Juan Martín, del término mmiicipal de Yabucoa; que el demandado ocupa un solar que mide 17 pies de frente por 40 pies de fondo en el que tiene construida una casa de maderas, de una sola planta, de las mismas dimensio-*221nes clel solar, contra la expresa voluntad del demandante y que dicho demandado detenta la posesión material del re-ferido solar precariamente sin pagarle canon o merced al-guno.
El demandado niega que la casa se hubiera construido contra la expresa voluntad del demandante y alegó como de-fensa especial que la casa fué construida por su madre hace más de veinte años, en un solar que le regaló Eaimundo Díaz, primitivo dueño de la finca, y desde esa época viene po-seyendo la casa y solar en concepto de dueño, pública y pa-cíficamente y sin interrupción alguna.
En 17 de abril de 1922 la corte inferior dictó sentencia de-clarando sin lugar la demanda, y de dicha sentencia apeló el demandante alegando la comisión de cuatro errores. Besu-miendo los errores señalados, más bien pueden reducirse a dos; el primero se refiere a una moción de nonsuit que pre-sentó el demandado al terminar la prueba del demandante, y el segundo versa sobre la apreciación que de la prueba hizo la corte inferior.
El apelante alega que la corte erró al admitir la moción de nonsuit y después haberla declarado con lugar.
A pesar de que en la opinión y sentencia de la corte inferior se hace referencia a la moción de nonsvñt, hemos llegado sin embargo a la conclusión que la corte resolvió el caso en su fondo o por sus méritos, toda vez que el abogado del deman-dado, según sus palabras del record taquigráfico, hablando de la moción, dijo: “Si la declarase sin lugar suplico a la corte dicte sentencia, y renuncio a presentar prueba.” No vemos que se haya, cometido el error señalado.
Examinemos el error relativo a la apreciación de la prueba.
Es ya cuestión repetidamente resuelta por esta corte que no cabe deducir dentro de los límites de un juicio de desahucio el conflicto real o aparente de títulos o derechos sobre una pro-*222piedad entre las partes. Y tal conflicto no encontramos que exista en forma alguna en este raso.
■ El único título que aparece de la prueba fué M escritura de adquisición del demandante, en donde consta su carácter de dueño, y la que tiene nota de estar inscrita en el registro. El demandado no ofreció ni practicó prueba alguna en oposi-ción al demandante. En la contestación negó el título del de-mandante y alegó como defensa especial un título de donación y la posesión por más de veinte años. No se alega, sin embargo, la forma en que se bizo la donación, y en cuanto a la posesión, la prueba testifical demuestra que Raimundo Díaz, de quien se alega que se recibió el regalo, nunca fué dueño de la finca descrita en la demanda; era un administrador de la misma y que solamente pudó dar un permiso a la madre del demandado para que construyera una casa de paja, lo cual tuvo lugar a raíz del ciclón de San Ciriaco, el que bizo grandes estragos y babía destruido muchas casas en Yabucoa. Ha-biendo sido esta la condición del caso, el permiso o tolerancia dado a la madre del demandado, son actos que ni afectan ni aprovechan a la posesión del demandado, de acuerdo con lo que determinan los artículos 446 y 1843 del Código Civil, que copiados, dicen:
"Art. 446. — Los actos meramente tolerados y los ejecutados clandestinamente y sin conocimiento del poseedor, de una cosa, o con violencia, no afectan a la posesión.” ;
“Art. 1843. — No aprovechan para la posesión los actos de ca-rácter posesorio, ejecutados en virtud de licencia o por mera tole-rancia del dueño.”
ITn extremo que la corte inferior tomó en consideración para declarar sin lugar la demanda, fué el interés que pa-rece tener la madre del demandado en este caso, y la que no aparece como parte demandada.
Este interés de la madre del demandado resulta de la sola declaración de José A. Día?. Este testigo fué dueño de la finca; la heredó de su madre, y su padre Raimundo Díaz la *223administraba. Este último fue quien, como Remos dicho, dió permiso a la madre del demandado, y cuando éste era menor, para construir la casa de pajas en un rincón de la finca; pero también declara el testigo Díaz que la primitiva casa de pajas fué sustituida por una de madera que reedificó el demandado y cuya construcción Rizo dicho demandado en contra de la vo-luntad del testigo cuando era dueño de la finca. No Ray, pues, actualmente interés que se relacione con la madre del demandado en cuanto a la propiedad de la casa y para que toda duda pudiera quedar disipada, el mismo demandado en su contestación a la demanda afirma de que es dueño del solar y casa que es objeto del desahucio.
Por las razones expresadas, la sentencia debe ser revo-cada y dictarse otra declarando con lugar el desahucio, sin especial condenación de costas.

Revocada la sentencia apelada y decretado él desahucio.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.